Title: To James Madison from Jorge Tadeo Lozano, 9 May 1811 (Abstract)
From: Lozano, Jorge Tadeo
To: Madison, James


9 May 1811, Santa Fe de Bogotá. Announces the repudiation of the Spanish government as a consequence of the French occupation of Spain and seizure of the person of the king. In order to preserve their independence and to provide for their security, the people have written a constitution of fundamental laws and created the state of Cundinamarca, of which he has the honor to be president. Requests independent governments to recognize its political existence and establish relations with appropriate firmness in order to influence the government of the colonial despot whose system they always renounce.
